Yeager, J.
On examination of the motion for rehearing it appears that we made some inadvertent statements in our opinion appearing, ante, p. 744, 10 N. W. (2d) 615, which ought to be corrected. The corrections do not change the result but they do have the effect of clarifying the statement leading to the result.
The first correction is with regard to the seventh paragraph of the opinion. The following' 'is substituted for this paragraph: “The appellees contend among other contentions that the city was without power to levy a special assessment for the work paid for outside the contract for the improvement and that by reason of its inclusion in the special assessment such assessment in its entirety is illegal and void.”
The second correction is with regard to paragraph 14. This paragraph is amended to read as follows: “For the purposes of this case we assume but we do not decide that legal preliminaries and formalities leading up to the letting of the contract were proper and regular since the appellees made no effort in this court to show that the contrary was true and appear to have abandoned their theory in that connection in the district court. The attack was upon the contract, it being contended that the contract failed to embrace all of the elements for the completion of a contract for public improvements, in that labor was provided outside the contract, and in addition special classes of workmen were employed for which the city paid. This was added to the contract price and the special assessment was made for the purpose of satisfying the obligation of the contract and, in addition thereto, the amount paid for the special classes of workmen. In other words, the special *753assessment specifically covered 'items of payment made outside of and in addition to the amount required to be paid under the contract.”
The third and last amendment is with regard to paragraph 31. It is amended to read as follows: “We therefore hold that the portion of the special assessment representing payment for work and service outside the contract is void and to that extent the decree of the district court is affirmed. Otherwise the cause is reversed and remanded for further proceedings in accord with this opinion, that is, for the purpose of apportioning and allocating to the properties involved in this action, on a propér and sufficient record their portion of the special assessment held herein to he valid.”
In all other respects the opinion is adhered to and the motion for rehearing is denied.